DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-15, 17-32 have been examined.
	Claims 16 have been cancelled.
	Claims 31-32 have been newly added.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. However, upon further consideration, a new ground(s) of rejection is made in view of Louis (FR2305775) and Mylaraswamy (US20150025735A1).
Note:- brake function is done by using the brake assembly and brake assembly 200 comprises a plurality of brake discs 202 including a pressure plate 204, a reaction plate 206, and a number of rotors and stators such as the rotor 208 and the stator 210 (see application’s specification paragraph 54, 57).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 7-8, 14-15, 17-22, 24 and 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Louis (FR2305775) and Mylaraswamy (US20150025735A1).
	Claim.1 Louis discloses a braking system for an aircraft operable to apply one or more aircraft wheel brakes according to at least one of a plurality of wheel brake control functions (see at least page 1, 13-20, landing gear of aircraft, a method and a device for controlling brakes), the braking system comprising: an aircraft speed indicator (see at least page 5, ln 178-183, fig.7, element 39 is a tachometer generator, function of the speed of the aircraft); and a controller configured to: control a wheel braking operation of the aircraft according to at least a first wheel brake control function if the aircraft speed indicated by the aircraft speed indicator exceeds a speed threshold (see at least fig.7B, element 40 is a processing circuit, element 30 is a device, page 2, 44-54, wheel advances at a speed higher or lower than a speed threshold, this speed threshold (for example 3 m/s), page 4, ln 127-129, Each wheel 7a to &d (hereinafter generally designated by the reference 7), 183-205, if the speed of the airplane is less than 3 m/s the first law is such that the setpoint torque CC follows, as a function of the angle of pivoting of the pedal 25, the curve A, the second servo law provided for a speed greater than 3 m/s (curve B) is similar to the first, but the value CCB taken by the setpoint torque CC at the plateau is lower than CCA); and control the wheel braking operation of the aircraft according to at least a second wheel brake control function if the aircraft speed does not exceed the speed threshold (see at least, page 2, 44-54, wheel advances at a speed higher or lower than a speed threshold, this speed threshold (for example 3 m/s), page 4, ln 127-129, Each wheel 7a to &d (hereinafter generally designated by the reference 7), 183-205, if the speed of the airplane is less than 3 m/s the first law is such that the setpoint torque CC follows, as a function of the angle of pivoting of the pedal 25, the curve A, the second servo law provided for a speed greater than 3 m/s (curve B) is similar to the first, but the value CCB taken by the setpoint torque CC at the plateau is lower than CCA). 
	Louis does not discloses select as the second wheel brake control function a wheel brake cooling time harmonizing function, a wheel brake thermal oxidation limiting function, a wheel brake wear reduction function, or a wheel brake thermal oxidization harmonizing function.
However, Mylaraswamy disclose select as the second wheel brake control function a wheel brake cooling time harmonizing function (see at least p39, the thermal model, estimate the friction material temperatures, cooling air flow), a wheel brake thermal oxidation limiting function (see at least fig.1-3, p17, the actuator 114 is configured to selectively engage or disengage the brake stack 116, p22, a processor implemented thermal oxidation model, based on the estimates of friction material temperatures, the thermal oxidation model estimates friction material loss due to thermal oxidation), a wheel brake wear reduction function (see at least p4, determine the amount of wear of the friction material, p25-26, wear model, determine the friction material weight loss due to normal wear), or a wheel brake thermal oxidization harmonizing function (see at least fig.1-3, p17, the actuator 114 is configured to selectively engage or disengage the brake stack 116, p22, a processor implemented thermal oxidation model, based on the estimates of friction material temperatures, the thermal oxidation model estimates friction material loss due to thermal oxidation).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Louis to include select as the second wheel brake control function a wheel brake cooling time harmonizing function, a wheel brake thermal oxidation limiting function, a wheel brake wear reduction function, or a wheel brake thermal oxidization harmonizing function by Mylaraswamy in order to estimate friction material loss due to thermal oxidation (see Mylaraswamy’ s abstract).
Claim.2 Louis discloses further comprising a brake condition indicator, wherein the controller is configured to select the second wheel brake control function according to a condition of the one or more aircraft wheel brakes (see at least, page 2, 44-54, wheel advances at a speed higher or lower than a speed threshold, this speed threshold (for example 3 m/s), page 4, ln 127-129, Each wheel 7a to &d (hereinafter generally designated by the reference 7), 183-205, if the speed of the airplane is less than 3 m/s the first law is such that the setpoint torque CC follows, as a function of the angle of pivoting of the pedal 25, the curve A, the second servo law provided for a speed greater than 3 m/s (curve B) is similar to the first, but the value CCB taken by the setpoint torque CC at the plateau is lower than CCA).
Claim.3 Louis discloses wherein: the brake condition indicator comprises a brake temperature characteristic indicator; and the brake condition comprises a temperature characteristic of the one or more aircraft wheel brakes (see at least, page 2, 44-54, wheel advances at a speed higher or lower than a speed threshold, this speed threshold (for example 3 m/s), page 1, ln 21-30, the braking effect exerted by the disc brake does not depend solely on the pressure of the hydraulic fluid supplying the brake, but also on parameters such as the nature of the brake, its degree of wear, its temperature, etc… ,page 4, ln 127-129, Each wheel 7a to &d (hereinafter generally designated by the reference 7), 183-205, if the speed of the airplane is less than 3 m/s the first law is such that the setpoint torque CC follows, as a function of the angle of pivoting of the pedal 25, the curve A, the second servo law provided for a speed greater than 3 m/s (curve B) is similar to the first, but the value CCB taken by the setpoint torque CC at the plateau is lower than CCA).
Claim.4 Louis discloses wherein: the controller is configured to select the second wheel brake control function based on the temperature characteristics of the one or more aircraft wheel brakes (see at least, page 2, 44-54, wheel advances at a speed higher or lower than a speed threshold, this speed threshold (for example 3 m/s), page 1, ln 21-30, the braking effect exerted by the disc brake does not depend solely on the pressure of the hydraulic fluid supplying the brake, but also on parameters such as the nature of the brake, its degree of wear, its temperature, etc… ,page 4, ln 127-129, Each wheel 7a to &d (hereinafter generally designated by the reference 7), 183-205, if the speed of the airplane is less than 3 m/s the first law is such that the setpoint torque CC follows, as a function of the angle of pivoting of the pedal 25, the curve A, the second servo law provided for a speed greater than 3 m/s (curve B) is similar to the first, but the value CCB taken by the setpoint torque CC at the plateau is lower than CCA).
Claim.5 Louis discloses wherein: the temperature characteristic comprises a temperature of the one or more aircraft wheel brakes; and the controller is configured to select the wheel brake cooling time harmonizing function as the second wheel brake control function if the temperature of at least one aircraft wheel brake is above a dispatch temperature threshold (see at least, page 2, 44-54, wheel advances at a speed higher or lower than a speed threshold, this speed threshold (for example 3 m/s), page 1, ln 21-30, the braking effect exerted by the disc brake does not depend solely on the pressure of the hydraulic fluid supplying the brake, but also on parameters such as the nature of the brake, its degree of wear, its temperature, etc… ,page 4, ln 127-129, Each wheel 7a to &d (hereinafter generally designated by the reference 7), 183-205, if the speed of the airplane is less than 3 m/s the first law is such that the setpoint torque CC follows, as a function of the angle of pivoting of the pedal 25, the curve A, the second servo law provided for a speed greater than 3 m/s (curve B) is similar to the first, but the value CCB taken by the setpoint torque CC at the plateau is lower than CCA).
Claim.7 Louis does not disclose wherein: the controller is configured to select the wheel brake thermal oxidation limiting function as the second wheel brake control function if the temperature characteristics of at least one aircraft wheel brake meets a thermal oxidation limiting criterion.
However, Mylaraswamy disclose wherein: the controller is configured to select the wheel brake thermal oxidation limiting function as the second wheel brake control function if the temperature characteristics of at least one aircraft wheel brake meets a thermal oxidation limiting criterion (see at least fig.1-3, p17, the actuator 114 is configured to selectively engage or disengage the brake stack 116, p22, a processor implemented thermal oxidation model, based on the estimates of friction material temperatures, the thermal oxidation model estimates friction material loss due to thermal oxidation).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Louis to include wherein: the controller is configured to select the wheel brake thermal oxidation limiting function as the second wheel brake control function if the temperature characteristics of at least one aircraft wheel brake meets a thermal oxidation limiting criterion by Mylaraswamy in order to estimate friction material loss due to thermal oxidation (see Mylaraswamy’ s abstract).
Claim.8 Louis does not discloses wherein: the wheel brake thermal oxidation limiting function causes the at least one aircraft wheel brake to be disabled.
However, Mylaraswamy disclose wherein: the wheel brake thermal oxidation limiting function causes the at least one aircraft wheel brake to be disabled (see at least fig.1-3, p17, the actuator 114 is configured to selectively engage or disengage the brake stack 116, p22, a processor implemented thermal oxidation model, based on the estimates of friction material temperatures, the thermal oxidation model estimates friction material loss due to thermal oxidation).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Louis to include wherein: the wheel brake thermal oxidation limiting function causes the at least one aircraft wheel brake to be disabled by Mylaraswamy in order to estimate friction material loss due to thermal oxidation (see Mylaraswamy’ s abstract).
Claim.14 Louis discloses wherein the first wheel brake control function is a torque equalisation function (see at least page 1, ln 31-37, the braking torque actually exerted on the wheel by said member is detected, in that a setpoint braking torque is generated, such that a determined displacement of said member corresponds to a determined value of said setpoint torque, torques are compared, if the detected value of the braking torque actually exerted is less than the corresponding value of the setpoint torque, page 2, ln 38-75, the maximum value of the setpoint torque corresponds to a value of the brake torque not to be exceeded).
Claim.15 Louis discloses wherein the torque equalisation function causes the wheel braking operation to be controlled such that the distribution of the torque reacted by the one or more aircraft wheel brakes that are applied is symmetric across the aircraft and/or across a part of the aircraft with respect to a direction of travel of the aircraft (see at least page 1, ln 31-37, the braking torque actually exerted on the wheel by said member is detected, in that a setpoint braking torque is generated, such that a determined displacement of said member corresponds to a determined value of said setpoint torque, torques are compared, if the detected value of the braking torque actually exerted is less than the corresponding value of the setpoint torque, page 2, ln 38-75, the maximum value of the setpoint torque corresponds to a value of the brake torque not to be exceeded, page 3, ln 80-105, direction corresponding to that of the brake release).
Claim.17 Louis discloses an aircraft comprising one or more aircraft wheel brakes; and a braking system arranged to apply the one or more aircraft wheel brakes according to claim 1(see at least fig.3, page 4, ln 127-129, Each wheel 7a to &d (hereinafter generally designated by the reference 7), 183-205, if the speed of the airplane is less than 3 m/s the first law is such that the setpoint torque CC follows, as a function of the angle of pivoting of the pedal 25, the curve A, the second servo law provided for a speed greater than 3 m/s (curve B) is similar to the first, but the value CCB taken by the setpoint torque CC at the plateau is lower than CCA).
Claim.18 Louis discloses a method of applying one or more aircraft wheel brakes according to at least one of a plurality of wheel brake control functions (see at least page 1, 13-20, landing gear of aircraft, a method and a device for controlling brakes), the method comprising: receiving an indication of an aircraft speed from an aircraft speed indicator(see at least page 5, ln 178-183, fig.7, element 39 is a tachometer generator, function of the speed of the aircraft); controlling a wheel braking operation of the aircraft according  to at least a first wheel brake control function if the aircraft speed indicated by the aircraft speed indicator exceeds a speed threshold (see at least fig.7B, element 40 is a processing circuit, element 30 is a device, page 2, 44-54, wheel advances at a speed higher or lower than a speed threshold, this speed threshold (for example 3 m/s), page 4, ln 127-129, Each wheel 7a to &d (hereinafter generally designated by the reference 7), 183-205, if the speed of the airplane is less than 3 m/s the first law is such that the setpoint torque CC follows, as a function of the angle of pivoting of the pedal 25, the curve A, the second servo law provided for a speed greater than 3 m/s (curve B) is similar to the first, but the value CCB taken by the setpoint torque CC at the plateau is lower than CCA); and controlling the wheel braking operation of the aircraft according to at least a second wheel brake control function if the aircraft speed does not exceed the speed threshold (see at least, page 2, 44-54, wheel advances at a speed higher or lower than a speed threshold, this speed threshold (for example 3 m/s), page 4, ln 127-129, Each wheel 7a to &d (hereinafter generally designated by the reference 7), 183-205, if the speed of the airplane is less than 3 m/s the first law is such that the setpoint torque CC follows, as a function of the angle of pivoting of the pedal 25, the curve A, the second servo law provided for a speed greater than 3 m/s (curve B) is similar to the first, but the value CCB taken by the setpoint torque CC at the plateau is lower than CCA).
Louis does not discloses selecting as the second wheel brake control function a wheel brake cooling time harmonizing function, a wheel brake thermal oxidation limiting function, a wheel brake wear reduction function, or a wheel brake thermal oxidization harmonizing function.
However, Mylaraswamy disclose selecting as the second wheel brake control function a wheel brake cooling time harmonizing function (see at least p39, the thermal model, estimate the friction material temperatures, cooling air flow), a wheel brake thermal oxidation limiting function (see at least fig.1-3, p17, the actuator 114 is configured to selectively engage or disengage the brake stack 116, p22, a processor implemented thermal oxidation model, based on the estimates of friction material temperatures, the thermal oxidation model estimates friction material loss due to thermal oxidation), a wheel brake wear reduction function (see at least p4, determine the amount of wear of the friction material, p25-26, wear model, determine the friction material weight loss due to normal wear), or a wheel brake thermal oxidization harmonizing function (see at least fig.1-3, p17, the actuator 114 is configured to selectively engage or disengage the brake stack 116, p22, a processor implemented thermal oxidation model, based on the estimates of friction material temperatures, the thermal oxidation model estimates friction material loss due to thermal oxidation).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Louis to include selecting as the second wheel brake control function a wheel brake cooling time harmonizing function, a wheel brake thermal oxidation limiting function, a wheel brake wear reduction function, or a wheel brake thermal oxidization harmonizing function by Mylaraswamy in order to estimate friction material loss due to thermal oxidation (see Mylaraswamy’ s abstract).
Claim.19 Louis discloses comprising: receiving an indication of a condition of the one or more aircraft wheel brakes from a brake condition indicator; and selecting the second wheel brake control function according to the condition of the one or more aircraft wheel brakes (see at least, page 2, 44-54, wheel advances at a speed higher or lower than a speed threshold, this speed threshold (for example 3 m/s), page 4, ln 127-129, Each wheel 7a to &d (hereinafter generally designated by the reference 7), 183-205, if the speed of the airplane is less than 3 m/s the first law is such that the setpoint torque CC follows, as a function of the angle of pivoting of the pedal 25, the curve A, the second servo law provided for a speed greater than 3 m/s (curve B) is similar to the first, but the value CCB taken by the setpoint torque CC at the plateau is lower than CCA).
Claim.20 Louis discloses wherein: the brake condition indicator comprises a brake temperature characteristic indicator; and the brake condition comprises a temperature characteristic of the one or more aircraft wheel brakes (see at least, page 2, 44-54, wheel advances at a speed higher or lower than a speed threshold, this speed threshold (for example 3 m/s), page 1, ln 21-30, the braking effect exerted by the disc brake does not depend solely on the pressure of the hydraulic fluid supplying the brake, but also on parameters such as the nature of the brake, its degree of wear, its temperature, etc… ,page 4, ln 127-129, Each wheel 7a to &d (hereinafter generally designated by the reference 7), 183-205, if the speed of the airplane is less than 3 m/s the first law is such that the setpoint torque CC follows, as a function of the angle of pivoting of the pedal 25, the curve A, the second servo law provided for a speed greater than 3 m/s (curve B) is similar to the first, but the value CCB taken by the setpoint torque CC at the plateau is lower than CCA).
Claim.21 Louis discloses comprising: selecting the second wheel brake control function based on the temperature characteristic of the one or more aircraft wheel brakes (see at least, page 2, 44-54, wheel advances at a speed higher or lower than a speed threshold, this speed threshold (for example 3 m/s), page 1, ln 21-30, the braking effect exerted by the disc brake does not depend solely on the pressure of the hydraulic fluid supplying the brake, but also on parameters such as the nature of the brake, its degree of wear, its temperature, etc… ,page 4, ln 127-129, Each wheel 7a to &d (hereinafter generally designated by the reference 7), 183-205, if the speed of the airplane is less than 3 m/s the first law is such that the setpoint torque CC follows, as a function of the angle of pivoting of the pedal 25, the curve A, the second servo law provided for a speed greater than 3 m/s (curve B) is similar to the first, but the value CCB taken by the setpoint torque CC at the plateau is lower than CCA).
Claim.22 Louis discloses wherein: the temperature characteristic comprises a temperature of the one or more aircraft wheel brakes;  5813777-US-NP the method comprises selecting the wheel brake cooling time harmonising function as the second wheel brake control function if the temperature of at least one aircraft wheel brakes is above a dispatch temperature threshold (see at least, page 2, 44-54, wheel advances at a speed higher or lower than a speed threshold, this speed threshold (for example 3 m/s), page 1, ln 21-30, the braking effect exerted by the disc brake does not depend solely on the pressure of the hydraulic fluid supplying the brake, but also on parameters such as the nature of the brake, its degree of wear, its temperature, etc… ,page 4, ln 127-129, Each wheel 7a to &d (hereinafter generally designated by the reference 7), 183-205, if the speed of the airplane is less than 3 m/s the first law is such that the setpoint torque CC follows, as a function of the angle of pivoting of the pedal 25, the curve A, the second servo law provided for a speed greater than 3 m/s (curve B) is similar to the first, but the value CCB taken by the setpoint torque CC at the plateau is lower than CCA).
Claim.24 Louis does not discloses wherein: the method comprises selecting the wheel brake thermal oxidation limiting function as the second wheel brake control function if the temperature characteristic of at least one aircraft wheel brake meets a thermal oxidation limiting criterion.
However, Mylaraswamy disclose wherein: the method comprises selecting the wheel brake thermal oxidation limiting function as the second wheel brake control function if the temperature characteristic of at least one aircraft wheel brake meets a thermal oxidation limiting criterion (see at least fig.1-3, p17, the actuator 114 is configured to selectively engage or disengage the brake stack 116, p22, a processor implemented thermal oxidation model, based on the estimates of friction material temperatures, the thermal oxidation model estimates friction material loss due to thermal oxidation).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Louis to include wherein: the method comprises selecting the wheel brake thermal oxidation limiting function as the second wheel brake control function if the temperature characteristic of at least one aircraft wheel brake meets a thermal oxidation limiting criterion by Mylaraswamy in order to estimate friction material loss due to thermal oxidation (see Mylaraswamy’ s abstract).
Clami.29 Louis discloses wherein the first wheel brake control function is a torque equalisation function (see at least page 1, ln 31-37, the braking torque actually exerted on the wheel by said member is detected, in that a setpoint braking torque is generated, such that a determined displacement of said member corresponds to a determined value of said setpoint torque, torques are compared, if the detected value of the braking torque actually exerted is less than the corresponding value of the setpoint torque, page 2, ln 38-75, the maximum value of the setpoint torque corresponds to a value of the brake torque not to be exceeded).
Claim.30 Louis discloses comprising selecting the wheel brake wear reduction function or the wheel brake thermal oxidation harmonising function as the second control function (see at least, page 2, 44-54, wheel advances at a speed higher or lower than a speed threshold, this speed threshold (for example 3 m/s), page 1, ln 21-30, the braking effect exerted by the disc brake does not depend solely on the pressure of the hydraulic fluid supplying the brake, but also on parameters such as the nature of the brake, its degree of wear, its temperature, etc… ,page 4, ln 127-129, Each wheel 7a to &d (hereinafter generally designated by the reference 7), 183-205, if the speed of the airplane is less than 3 m/s the first law is such that the setpoint torque CC follows, as a function of the angle of pivoting of the pedal 25, the curve A, the second servo law provided for a speed greater than 3 m/s (curve B) is similar to the first, but the value CCB taken by the setpoint torque CC at the plateau is lower than CCA).
Claim.31 Louis discloses braking system for an aircraft operable to apply one or more aircraft wheel brakes according to at least one of a plurality of wheel brake control functions (see at least page 1, 13-20, landing gear of aircraft, a method and a device for controlling brakes), the braking system comprising: an aircraft speed indicator (see at least page 5, ln 178-183, fig.7, element 39 is a tachometer generator, function of the speed of the aircraft); and a controller configured to: control a wheel braking operation of the aircraft according to at least a first wheel brake control function if the aircraft speed indicated by the aircraft speed indicator exceeds a speed threshold (see at least fig.7B, element 40 is a processing circuit, element 30 is a device, page 2, 44-54, wheel advances at a speed higher or lower than a speed threshold, this speed threshold (for example 3 m/s), page 4, ln 127-129, Each wheel 7a to &d (hereinafter generally designated by the reference 7), 183-205, if the speed of the airplane is less than 3 m/s the first law is such that the setpoint torque CC follows, as a function of the angle of pivoting of the pedal 25, the curve A, the second servo law provided for a speed greater than 3 m/s (curve B) is similar to the first, but the value CCB taken by the setpoint torque CC at the plateau is lower than CCA);8In re Application of Andrew BILL, et al.Atty. Ref. No. AHB-5065-535 Application Serial No. 16/285,950 Reply to Office Action of May 10, 2022 control the wheel braking operation of the aircraft according to at least a second wheel brake control function if the aircraft speed does not exceed the speed threshold(see at least, page 2, 44-54, wheel advances at a speed higher or lower than a speed threshold, this speed threshold (for example 3 m/s), page 4, ln 127-129, Each wheel 7a to &d (hereinafter generally designated by the reference 7), 183-205, if the speed of the airplane is less than 3 m/s the first law is such that the setpoint torque CC follows, as a function of the angle of pivoting of the pedal 25, the curve A, the second servo law provided for a speed greater than 3 m/s (curve B) is similar to the first, but the value CCB taken by the setpoint torque CC at the plateau is lower than CCA). 
Louis does not discloses wherein the controller is configured to select the second wheel brake control function based on a temperature characteristic of the one or more aircraft wheel brakes, an amount of brake wear of the one or more aircraft wheel brakes, or a thermal oxidation state of the one or more aircraft wheel brakes.
However, Mylaraswamy disclose wherein the controller is configured to select the second wheel brake control function based on a temperature characteristic of the one or more aircraft wheel brakes(see at least fig.1-3, p17, the actuator 114 is configured to selectively engage or disengage the brake stack 116, p22, a processor implemented thermal oxidation model, based on the estimates of friction material temperatures, the thermal oxidation model estimates friction material loss due to thermal oxidation), an amount of brake wear of the one or more aircraft wheel brakes (see at least p4, determine the amount of wear of the friction material, p25-26, wear model, determine the friction material weight loss due to normal wear), or a thermal oxidation state of the one or more aircraft wheel brakes (see at least fig.1-3, p17, the actuator 114 is configured to selectively engage or disengage the brake stack 116, p22, a processor implemented thermal oxidation model, based on the estimates of friction material temperatures, the thermal oxidation model estimates friction material loss due to thermal oxidation).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Louis to include wherein the controller is configured to select the second wheel brake control function based on a temperature characteristic of the one or more aircraft wheel brakes, an amount of brake wear of the one or more aircraft wheel brakes, or a thermal oxidation state of the one or more aircraft wheel brakes by Mylaraswamy in order to estimate friction material loss due to thermal oxidation (see Mylaraswamy’ s abstract).
Claim.32 Louis discloses method of applying one or more aircraft wheel brakes according to at least one of a plurality of wheel brake control functions (see at least page 1, 13-20, landing gear of aircraft, a method and a device for controlling brakes), the method comprising: receiving an indication of an aircraft speed from an aircraft speed indicator (see at least page 5, ln 178-183, fig.7, element 39 is a tachometer generator, function of the speed of the aircraft); controlling a wheel braking operation of the aircraft according to at least a first wheel brake control function if the aircraft speed indicated by the aircraft speed indicator exceeds a speed threshold (see at least fig.7B, element 40 is a processing circuit, element 30 is a device, page 2, 44-54, wheel advances at a speed higher or lower than a speed threshold, this speed threshold (for example 3 m/s), page 4, ln 127-129, Each wheel 7a to &d (hereinafter generally designated by the reference 7), 183-205, if the speed of the airplane is less than 3 m/s the first law is such that the setpoint torque CC follows, as a function of the angle of pivoting of the pedal 25, the curve A, the second servo law provided for a speed greater than 3 m/s (curve B) is similar to the first, but the value CCB taken by the setpoint torque CC at the plateau is lower than CCA); controlling the wheel braking operation of the aircraft according to at least a second wheel brake control function if the aircraft speed does not exceed the speed threshold(see at least, page 2, 44-54, wheel advances at a speed higher or lower than a speed threshold, this speed threshold (for example 3 m/s), page 4, ln 127-129, Each wheel 7a to &d (hereinafter generally designated by the reference 7), 183-205, if the speed of the airplane is less than 3 m/s the first law is such that the setpoint torque CC follows, as a function of the angle of pivoting of the pedal 25, the curve A, the second servo law provided for a speed greater than 3 m/s (curve B) is similar to the first, but the value CCB taken by the setpoint torque CC at the plateau is lower than CCA). 
Louis does not discloses selecting the second wheel brake control function based on a temperature characteristic of the one or more aircraft wheel brakes, an amount of brake wear of the one or more aircraft wheel brakes, or a thermal oxidation state of the one or more aircraft wheel brakes.
However, Mylaraswamy disclose selecting the second wheel brake control function based on a temperature characteristic of the one or more aircraft wheel brakes (see at least fig.1-3, p17, the actuator 114 is configured to selectively engage or disengage the brake stack 116, p22, a processor implemented thermal oxidation model, based on the estimates of friction material temperatures, the thermal oxidation model estimates friction material loss due to thermal oxidation), an amount of brake wear of the one or more aircraft wheel brakes (see at least p4, determine the amount of wear of the friction material, p25-26, wear model, determine the friction material weight loss due to normal wear), or a thermal oxidation state of the one or more aircraft wheel brakes (see at least fig.1-3, p17, the actuator 114 is configured to selectively engage or disengage the brake stack 116, p22, a processor implemented thermal oxidation model, based on the estimates of friction material temperatures, the thermal oxidation model estimates friction material loss due to thermal oxidation).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Louis to include selecting the second wheel brake control function based on a temperature characteristic of the one or more aircraft wheel brakes, an amount of brake wear of the one or more aircraft wheel brakes, or a thermal oxidation state of the one or more aircraft wheel brakes by Mylaraswamy in order to estimate friction material loss due to thermal oxidation (see Mylaraswamy’ s abstract).
Claims 6, 9-13, 23, and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Louis (FR2305775) and Mylaraswamy (US20150025735A1) as applied to claims 1, 5, 18, 22 above, and further in view of Miller (US10352774B2).
Claim.6 Louis and Mylaraswamy do not discloses wherein: the wheel brake cooling time harmonising function causes the amount of braking provided by each of the aircraft wheel brakes to be controlled such that a predicted time to cool to the dispatch temperature threshold for all of the one or more aircraft wheel brakes is about the same.
However, Miller discloses wherein: the wheel brake cooling time harmonising function causes the amount of braking provided by each of the aircraft wheel brakes to be controlled such that a predicted time to cool to the dispatch temperature threshold for all of the one or more aircraft wheel brakes is about the same (see at least fig6-7, col.2, ln 46-67, monitor a temperature of the wheel and/or a temperature of the fuse plug to enable an operator of the aircraft, an aircraft control system to determine when to schedule further braking events, or perform one or more actions to cool the brake assembly, col.3, ln 27-49).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Louis and Mylaraswamy to include wherein: the wheel brake cooling time harmonising function causes the amount of braking provided by each of the aircraft wheel brakes to be controlled such that a predicted time to cool to the dispatch temperature threshold for all of the one or more aircraft wheel brakes is about the same by Miller in order to monitor components of an aircraft landing system (see Miller’s abstract).
Claim.9 Louis and Mylaraswamy do not discloses wherein: the controller is configured to select the wheel brake wear reduction function as the second wheel brake control function if the temperature of at least one aircraft wheel brake is not above the dispatch temperature threshold.
However, Miller discloses wherein: the controller is configured to select the wheel brake wear reduction function as the second wheel brake control function if the temperature of at least one aircraft wheel brake is not above the dispatch temperature threshold (see at least fig6-7, col.8, ln 15-33, a brake state correlation factor, correlation factor between the temperature of the brake assembly and the brake energy).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Louis and Mylaraswamy to include wherein: the controller is configured to select the wheel brake wear reduction function as the second wheel brake control function if the temperature of at least one aircraft wheel brake is not above the dispatch temperature threshold by Miller in order to monitor components of an aircraft landing system (see Miller’s abstract).
Claim.10 Louis and Mylaraswamy do not discloses wherein: the wheel brake wear reduction function causes the number of times the one or more aircraft wheel brakes are applied to be controlled.
However, Miller discloses wherein: the wheel brake wear reduction function causes the number of times the one or more aircraft wheel brakes are applied to be controlled (see at least fig6-7, col.8, ln 15-33, a brake state correlation factor, correlation factor between the temperature of the brake assembly and the brake energy).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Louis and Mylaraswamy to include wherein: the wheel brake wear reduction function causes the number of times the one or more aircraft wheel brakes are applied to be controlled by Miller in order to monitor components of an aircraft landing system (see Miller’s abstract).
Claim.11 Louis and Mylaraswamy do not discloses wherein: the brake condition indicator further comprise a brake wear indicator and a brake thermal oxidation state indicator; and the brake condition further comprises an amount of brake wear of the one or more aircraft wheel brakes, and a thermal oxidation state of the one or more aircraft wheel brakes.
However, Miller discloses wherein: the brake condition indicator further comprise a brake wear indicator and a brake thermal oxidation state indicator; and the brake condition further comprises an amount of brake wear of the one or more aircraft wheel brakes, and a thermal oxidation state of the one or more aircraft wheel brakes (see at least fig6-7, col.8, ln 15-33, a brake state correlation factor, correlation factor between the temperature of the brake assembly and the brake energy).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Louis and Mylaraswamy to include wherein: the brake condition indicator further comprise a brake wear indicator and a brake thermal oxidation state indicator; and the brake condition further comprises an amount of brake wear of the one or more aircraft wheel brakes, and a thermal oxidation state of the one or more aircraft wheel brakes by Miller in order to monitor components of an aircraft landing system (see Miller’s abstract).
Claim.12 Louis discloses wherein: the controller is configured to select the wheel brake wear reduction function or the wheel brake thermal oxidation harmonising function as the second wheel brake control function, if the temperature of at least one aircraft wheel brake is below the dispatch temperature threshold, based on the amount of brake wear and the thermal oxidation state of the one or more aircraft wheel brake (see at least, page 2, 44-54, wheel advances at a speed higher or lower than a speed threshold, this speed threshold (for example 3 m/s), page 1, ln 21-30, the braking effect exerted by the disc brake does not depend solely on the pressure of the hydraulic fluid supplying the brake, but also on parameters such as the nature of the brake, its degree of wear, its temperature, etc… ,page 4, ln 127-129, Each wheel 7a to &d (hereinafter generally designated by the reference 7), 183-205, if the speed of the airplane is less than 3 m/s the first law is such that the setpoint torque CC follows, as a function of the angle of pivoting of the pedal 25, the curve A, the second servo law provided for a speed greater than 3 m/s (curve B) is similar to the first, but the value CCB taken by the setpoint torque CC at the plateau is lower than CCA).
Claim.13 Louis discloses wherein the controller is configured to control the wheel braking operation according to the first wheel brake control function and the wheel brake wear reduction function, when the  wheel brake wear reduction function is selected as the second wheel brake control function (see at least, page 2, 44-54, wheel advances at a speed higher or lower than a speed threshold, this speed threshold (for example 3 m/s), page 1, ln 21-30, the braking effect exerted by the disc brake does not depend solely on the pressure of the hydraulic fluid supplying the brake, but also on parameters such as the nature of the brake, its degree of wear, its temperature, etc… ,page 4, ln 127-129, Each wheel 7a to &d (hereinafter generally designated by the reference 7), 183-205, if the speed of the airplane is less than 3 m/s the first law is such that the setpoint torque CC follows, as a function of the angle of pivoting of the pedal 25, the curve A, the second servo law provided for a speed greater than 3 m/s (curve B) is similar to the first, but the value CCB taken by the setpoint torque CC at the plateau is lower than CCA).
Claim.23 Louis does not discloses wherein: the wheel brake cooling time harmonising function causes the amount of braking provided by each of the aircraft wheel brakes to be controlled such that a predicted time to cool to the dispatch temperature threshold for all of the one or more aircraft wheel brakes is about the same.
However, Miller discloses wherein: the wheel brake cooling time harmonising function causes the amount of braking provided by each of the aircraft wheel brakes to be controlled such that a predicted time to cool to the dispatch temperature threshold for all of the one or more aircraft wheel brakes is about the same (see at least fig6-7, col.2, ln 46-67, monitor a temperature of the wheel and/or a temperature of the fuse plug to enable an operator of the aircraft, an aircraft control system to determine when to schedule further braking events, or perform one or more actions to cool the brake assembly, col.3, ln 27-49).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Louis to include wherein: the wheel brake cooling time harmonising function causes the amount of braking provided by each of the aircraft wheel brakes to be controlled such that a predicted time to cool to the dispatch temperature threshold for all of the one or more aircraft wheel brakes is about the same by Miller in order to monitor components of an aircraft landing system (see Miller’s abstract).
Claim.25 Louis does not discloses wherein: the method comprises selecting the wheel brake wear reduction function as the second wheel brake control function if the temperature of at least one aircraft wheel brake is not above the dispatch temperature threshold.
However, Miller discloses wherein: the method comprises selecting the wheel brake wear reduction function as the second wheel brake control function if the temperature of at least one aircraft wheel brake is not above the dispatch temperature threshold (see at least fig6-7, col.8, ln 15-33, a brake state correlation factor, correlation factor between the temperature of the brake assembly and the brake energy).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Louis to include wherein: the method comprises selecting the wheel brake wear reduction function as the second wheel brake control function if the temperature of at least one aircraft wheel brake is not above the dispatch temperature threshold by Miller in order to monitor components of an aircraft landing system (see Miller’s abstract).
Claim.26 Louis does not discloses wherein: the brake condition indicator further comprises a brake wear indicator and a brake thermal oxidation state indicator; and the brake condition further comprises an amount of brake wear of the one or more aircraft wheel brakes, and a thermal oxidation state of the one or more aircraft wheel brakes.
However, Miller discloses wherein: the brake condition indicator further comprises a brake wear indicator and a brake thermal oxidation state indicator; and the brake condition further comprises an amount of brake wear of the one or more aircraft wheel brakes, and a thermal oxidation state of the one or more aircraft wheel brakes (see at least fig6-7, col.8, ln 15-33, a brake state correlation factor, correlation factor between the temperature of the brake assembly and the brake energy).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Louis to include wherein: the brake condition indicator further comprises a brake wear indicator and a brake thermal oxidation state indicator; and the brake condition further comprises an amount of brake wear of the one or more aircraft wheel brakes, and a thermal oxidation state of the one or more aircraft wheel brakes by Miller in order to monitor components of an aircraft landing system (see Miller’s abstract).
Claim.27 Louis does not discloses wherein: the method comprises selecting the wheel brake wear reduction function or the wheel brake thermal oxidation harmonising function as the second wheel brake control function, if the temperature of at least one aircraft wheel brake is not above the dispatch temperature 5913777-US-NP threshold, based on the amount of brake wear and the thermal oxidation state of the one or more aircraft wheel brakes(see at least, page 2, 44-54, wheel advances at a speed higher or lower than a speed threshold, this speed threshold (for example 3 m/s), page 1, ln 21-30, the braking effect exerted by the disc brake does not depend solely on the pressure of the hydraulic fluid supplying the brake, but also on parameters such as the nature of the brake, its degree of wear, its temperature, etc… ,page 4, ln 127-129, Each wheel 7a to &d (hereinafter generally designated by the reference 7), 183-205, if the speed of the airplane is less than 3 m/s the first law is such that the setpoint torque CC follows, as a function of the angle of pivoting of the pedal 25, the curve A, the second servo law provided for a speed greater than 3 m/s (curve B) is similar to the first, but the value CCB taken by the setpoint torque CC at the plateau is lower than CCA).
Claim.28 Louis discloses comprising controlling the wheel braking operation according to the first wheel brake control function and the wheel brake wear reduction function, when the wheel brake wear reduction function is selected as the second wheel brake control function (see at least, page 2, 44-54, wheel advances at a speed higher or lower than a speed threshold, this speed threshold (for example 3 m/s), page 1, ln 21-30, the braking effect exerted by the disc brake does not depend solely on the pressure of the hydraulic fluid supplying the brake, but also on parameters such as the nature of the brake, its degree of wear, its temperature, etc… ,page 4, ln 127-129, Each wheel 7a to &d (hereinafter generally designated by the reference 7), 183-205, if the speed of the airplane is less than 3 m/s the first law is such that the setpoint torque CC follows, as a function of the angle of pivoting of the pedal 25, the curve A, the second servo law provided for a speed greater than 3 m/s (curve B) is similar to the first, but the value CCB taken by the setpoint torque CC at the plateau is lower than CCA).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/               Primary Examiner, Art Unit 3662